EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald Stout on March 7, 2022.
The claims have been amended as follows:  
7. (Currently Amended) The rotary joint according to Claim 1, wherein the plain bearing is embodied as a radial bearing with at least one plain bearing gap extending axially between the two components, which corresponds to the capacitive gap.
8. (Currently Amended) The rotary joint according to Claim 1, wherein one of the two components, designated subsequently as rotor (R), is arranged so as to be axially fixed and rotatable about the axis of rotation (D) relative to the other component, designated subsequently as stator (S), that the rotor (R) has a shaft section in the form of a straight cylinder, whose associated shaft axis (Z) is oriented coaxially with the axis of rotation (D) and of which regions of an associated shaft surface are enclosed radially at least in the circumferential direction and axially at least partially by a sleeve element arranged on a stator side, and that the rotor-side shaft surface and an inner sleeve surface of the stator-side sleeve element enclose the capacitive gap.
9. (Currently Amended) The rotary joint according to Claim 8, wherein the plain bearing comprises a retaining mechanism which positions the shaft section fixedly axially longitudinally and rotatably about to the axis of rotation (D) relative to the sleeve element on the stator side, and the capacitive gap.
10. (Currently Amended) The rotary joint according to Claim 8, wherein the retaining mechanism comprises two shaft collars which are located along the shaft section with axial separation between them, each collar protruding radially outwardly from the shaft surface and having faces, which are oriented to face one another axially, and two frontal faces which are located axially separately from one another along the stator-side sleeve element and are oriented axially 
11. (Currently Amended) The rotary joint according to Claim 10, wherein at least one of the two collars is embodied as a bearing nut, which is fixedly but separably attached to the rotor-side shaft section via a thread.
15. (Currently Amended) The rotary joint according to Claim 7, wherein the plain bearing gap is filled with a gaseous medium and/or an oil-containing lubricant.
16. (Currently Amended) The rotary joint according to Claim 1, wherein a dielectrically insulating layer is connected monolithically to the electrically conductive material.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not teach or suggest the specific structural and functional limitations of the claims nor would it have been obvious to combine thus the claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN O TAKAOKA whose telephone number is (571)272-1772. The examiner can normally be reached M-F 9-5 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN O TAKAOKA/
Primary Examiner, Art Unit 2843